United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued January 19, 2012           Decided February 10, 2012

                       No. 11-3068

               UNITED STATES OF AMERICA,
                      APPELLANT

                             v.

                   ALLEN L. MURDOCK,
                       APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                   (No. 1:10-cr-00135-1)


    Mary B. McCord, Assistant U.S. Attorney, argued the
cause for appellant. With her on the briefs were Ronald C.
Machen, Jr., U.S. Attorney, and Roy W. McLeese III,
Assistant U.S. Attorney.

    David W. Bos, Assistant Federal Public Defender, argued
the cause for appellee. With him on the brief was A.J.
Kramer, Federal Public Defender.

   Before: TATEL and GRIFFITH, Circuit Judges, and
WILLIAMS, Senior Circuit Judge.
                               2
    Opinion for the Court filed by Circuit Judge TATEL.

    TATEL, Circuit Judge: The question in this criminal case
is whether appellee’s statements, which the government
concedes the police obtained in violation of his rights under
Miranda v. Arizona, are nonetheless admissible for purposes
of impeachment should he testify at trial. The district court
held they were not. For the reasons set forth in this opinion,
we reverse.

                               I.
     On May 1, 2009, at approximately 1:00 a.m., police
officers were called to a house at 4800 Dix Street NE,
Washington, D.C. There they found a body, blood-soaked,
riddled with bullets, and later identified as Prince Wright. The
ensuing investigation, conducted by Detective Daniel Whalen
of the Metropolitan Police Department, led to defendant and
appellee, Allen L. Murdock, then incarcerated in the
Baltimore City Jail.

     At Detective Whalen’s request, Murdock was transferred
from the jail to the Baltimore City Police Department for
interrogation. The interview took place in an approximately
seven-by-seven-foot windowless room. Detective Whalen,
accompanied by a detective from the Baltimore City Police
Department, conducted the interview. Neither officer was
armed.

     At the start of the interview, Detective Whalen
introduced himself, explained to Murdock that he was in
custody, and informed him that their conversation was being
recorded. Detective Whalen did not beat around the bush: he
told Murdock that he was there as part of an investigation into
the murder of Prince Wright, that the police had an
outstanding warrant for his arrest, and that he would be
                              3
extradited to the District of Columbia. Detective Whalen
explained that he was not interested in having “a discussion
about whether [Murdock was] there . . . [when the] murder
occurred.” Interrogation Rec. 3:37–3:50. But if Murdock
played no role in the murder, “this [was his] opportunity to
straighten it out.” Id. at 4:53. Detective Whalen explained to
Murdock that he had no obligation to speak, but asked him
whether he wished to talk anyway. Murdock declined, saying
that he was unaware of what had happened. When Detective
Whalen demanded a yes or no answer, Murdock responded,
“No.” id. at 8:04–8:21. When Detective Whalen again asked
Murdock, “You don’t want to talk to me?” Murdock again
said “no.” id. at 8:25. Detective Whalen then explained to
Murdock that he would “read [him his] rights . . . [and] ask
[him] just one or two basic questions.” Id. at 8:24–8:36. After
reading him his rights, the Detective immediately began
questioning Murdock, who then readily answered questions
for forty-five minutes.

     On May 20, 2011, Murdock was indicted in the United
States District Court for the District of Columbia on one count
of first-degree premeditated murder while armed, D.C. Code
§§ 22–2101, –4502, one count of possession of a firearm
during a crime of violence, id. § 22–4504(b), and one count of
conspiracy to distribute and possess with the intent to
distribute 500 grams or more of cocaine, 21 U.S.C.
§§ 841(b)(1)(B)(ii), 846. Murdock filed a motion to suppress
statements he made during the interview. In response, the
government conceded that the questioning violated
Murdock’s Miranda rights and represented that it would
therefore not use the Defendant’s statement in its case in
chief. Nonetheless, the government argued, Murdock’s
statements were admissible for purposes of impeachment
should he choose to testify. The district court disagreed,
holding that “[b]ased on the totality of the facts, . . .
                              4
[Murdock’s] statements were not voluntary and were made in
violation of his Miranda rights. The Defendant clearly said—
twice—‘no’ to Detective Whalen’s question as to whether he
wanted to talk about the murder.” United States v. Murdock,
No. 10-135, slip op. at 3 (D.D.C. May 26, 2011). According
to the district court,

        Not only was the Defendant in custody, about
   which there is no question, but he was certainly aware
   that he was in a very problematic situation, and would
   most likely face a first degree murder charge. When
   he said “no” the first time, all questioning should
   have stopped. When he said “no” the second time, all
   questioning should have stopped. The Defendant
   made clear that he did not wish to answer any
   questions. . . . Given the fact that Defendant was in
   custody on an unrelated charge, that he had been told
   in no uncertain terms that he would be extradited,
   arrested, and probably charged with murder, and that
   his two refusals to talk were ignored by Detective
   Whalen, the statements he gave were certainly not
   voluntary.

Id. The government filed a motion to reconsider, which the
district court denied.

    The government now appeals, arguing that the district
court erred in concluding that Murdock’s statements to
Detective Whalen were involuntary. We have jurisdiction
pursuant to 18 U.S.C. § 3731 (providing for appellate review
of “decision[s] or order[s] of a district court suppressing or
excluding evidence . . . in a criminal proceeding”).
                              5
                              II.
     The government “do[es] not contest the district court’s
conclusion that Detective Whalen questioned [Murdock] in
violation of Miranda by failing to scrupulously honor
[Murdock’s] right to cut off questioning.” Appellant’s Br. 16
(alterations and internal quotation marks omitted). But as the
government points out, statements made by a defendant in
circumstances violating the strictures of Miranda “are
admissible for impeachment if their trustworthiness . . .
satisfies legal standards.” Mincey v. Arizona, 437 U.S. 385,
397–98 (1978) (internal quotation marks omitted). For
example, in Harris v. New York, 401 U.S. 222 (1971), the
Supreme Court held that statements obtained in violation of
Miranda, though inadmissible as part of the government’s
case in chief, were admissible for purposes of impeachment
should the defendant choose to testify. Reiterating this
holding in a later case, the Court explained that “the
impeaching material would provide valuable aid to the jury in
assessing the defendant’s credibility”; that “the benefits of
this process should not be lost”; and that officers are
“sufficient[ly] deterre[d]” from violating a suspect’s Miranda
rights “when the evidence in question is made unavailable to
the prosecution in its case in chief.” Oregon v. Hass, 420 U.S.
714, 722 (1975) (internal quotation marks omitted). To deal
with any potential abuse, the Court instructed that “[i]f, in a
given case, the officer’s conduct amounts to an abuse, that
case, like those involving coercion or duress, may be taken
care of when it arises measured by the traditional standards
for evaluating voluntariness and trustworthiness.” Id. at 723.

    In order to introduce statements at trial—whether in its
case in chief or as impeachment evidence—the government
bears the burden of proving that the statements were
voluntary. See Lego v. Twomey, 404 U.S. 477, 489 (1972).
Voluntariness turns on whether the “defendant’s will was
                                6
overborne” when he gave his statement, Schneckloth v.
Bustamonte, 412 U.S. 218, 226 (1973), and the test for this is
whether the statement was a “product of an essentially free
and unconstrained choice by its maker.” Culombe v.
Connecticut, 367 U.S. 568, 602 (1961). The “ultimate issue of
‘voluntariness’ is a legal question,” Miller v. Fenton, 474 U.S.
104, 110 (1985), that “requires [a] careful evaluation of all the
circumstances of the interrogation,” Mincey, 437 U.S. at 401,
including but not limited to the defendant’s age and
education, the length of detention, whether the defendant was
advised of his rights, and the nature of the questioning,
Schneckloth, 412 U.S. at 226; see also Withrow v. Williams,
507 U.S. 680, 693 (1993). We “review[] the district court’s
factual findings for clear error . . . [and] give due weight to
inferences drawn from those facts by the district court.”
United States v. Bailey, 622 F.3d 1, 5 (D.C. Cir. 2010).

     As noted above, the district court emphasized three
circumstances of Murdock’s interrogation: that Murdock was
in custody, that Detective Whalen told Murdock that “he
would be extradited, arrested, and probably charged with
murder,” and that Murdock twice said “no” when asked by
the detective whether he would like to talk. As the
government observes, however, the first two factors are
inherent in any custodial interrogation, i.e., the suspect will be
in custody and will understand that the government is
conducting an investigation in order to determine whether to
bring criminal charges. See Hass, 420 U.S. at 722–23 (“[The
defendant] properly sensed, to be sure, that he was in
‘trouble’; but the pressure on him was no greater than that on
any person in like custody or under inquiry by any
investigating officer.”). And although the third factor
establishes a Miranda violation, the Supreme Court has held,
in no uncertain terms, that a Miranda violation alone is
insufficient grounds for suppressing statements offered to
                                7
impeach the defendant’s testimony. See generally Harris, 401
U.S. 222; Hass, 420 U.S. 714. The detective’s failure to honor
Murdock’s Miranda right is certainly relevant to whether
Murdock’s statements were voluntary, but it is insufficient by
itself to establish involuntariness. See, e.g., Parsad v. Greiner,
337 F.3d 175, 184 (2d Cir. 2003) (“The mere fact that police
officers improperly question a suspect after he invokes his
right to remain silent during a custodial interrogation does not
render his subsequent statements the product of coercion.”).

     Murdock argues that the totality of circumstances
demonstrates that his statements were involuntary. He relies
primarily on the Ninth Circuit’s decision in Collazo v. Estelle,
940 F.2d 411 (9th Cir. 1991). There, the defendant was taken
to an interview room and advised of his Miranda rights. The
officers refused the defendant’s request to talk with his wife.
He then asked to speak to an attorney, to which an officer
responded: “[i]t’s up to you”; “[t]his is your last chance to
talk to us though”; “[o]nce you get a lawyer, he’s gonna say
forget it”; “don’t talk to the police”; and “might be worse for
you.” Id. at 414. The officer then left the room. Three hours
later, prior to being provided counsel, the defendant
confessed. Id. The Ninth Circuit held that these statements
were involuntary and thus inadmissible. According to
Murdock, his statements were equally involuntary: Detective
Whalen threatened him with charges, suggested that it
behooved him to talk, and refused to accept his claim that he
knew nothing about what happened the night of the murder.
In particular, Murdock argues, “Detective Whalen tricked him
into believing that a statement might lead to no charges being
filed.” Appellee’s Br. 24. In support of this argument,
Murdock relies on the following statements made by
Detective Whalen: (1) “I’ve gotten the warrant for you . . .
[and] I’ve got the ball rolling . . . [and] this is your
opportunity to stop that ball from rolling . . . . I can stop the
                                 8
process,” Interrogation Rec. 6:40; and (2) “[i]f on the other
hand, you wanna just roll the dice and just say, you know,
prove it, or I’m not gonna say anything to incriminate
myself . . . I’ll take your silence, or your denials, and . . . I’ll
make my own conclusions about what that means, and we’ll
just move forward,” id. at 8:00. These techniques, Murdock
contends, are incompatible “with a system that presumes
innocence and assures that a conviction will not be secured by
inquisitorial means.” Miller, 474 U.S. at 116.

     As the government points out, however, the key fact in
Collazo was the officer’s “menacing” admonition that
requesting a lawyer might leave the defendant “worse” off.
940 F.2d at 416. Detective Whalen never suggested that
things would be worse for Murdock if he exercised his right
to remain silent or that it would be against Murdock’s interest
to speak with a lawyer. In addition, the detective’s statements
“did not amount to a promise that no charges would be
brought if [Murdock] spoke to him, or to a promise of
leniency. At most, the detective was saying that he would
investigate any explanation [Murdock] might offer about what
happened inside the house when Prince Wright was
murdered.” Appellant’s Reply Br. 5–6. More fundamentally,
the detective’s statements—little more than “we’ll look into
your explanation and we won’t charge you if you’re right”—
hardly amount to a situation where Murdock’s “will was
overborne,” Schneckloth, 412 U.S. at 226. Thus, as the
government argues, the only similarity between this case and
Collazo is that the interrogating officer violated the suspect’s
Miranda rights.

    The government emphasizes other factors indicating that
Murdock’s statements were voluntary: (1) Murdock “was a
33-year-old adult who had been incarcerated previously,”
Appellant’s Br. 25; (2) he had been given water and did not
                                9
complain of physical discomfort, id. at 26; (3) he agreed
during the interview that “ ‘everything [was] alright,’ ” id.
(quoting Interrogation Rec. at 1:10:02); (4) he showed “no
apparent mental impairment, understood the detective’s
questions, and gave intelligent answers,” id.; (5) the interview
took place in a standard interrogation room and “lasted only a
little over an hour,” id. at 27; (6) Detective Whalen “made no
false statements about the evidence,” id.; and (7) Murdock
was offered no promises, id. at 28. The government claims
that the district court ignored these factors. The district court,
however, explained that its decision was “[b]ased on the
totality of the facts,” Murdock, No. 10-135, slip op. at 3, and
we take it at its word. See, e.g., Addamax Corp. v. Open
Software Found., Inc., 152 F.3d 48, 55 (lst Cir. 1998) (“[T]he
district court was not required to make findings on every
detail, was not required to discuss all of the evidence that
supports each of the findings made, and was not required to
respond individually to each evidentiary or factual contention
made by the losing side.”). That said, although it is possible
that the police could subtly overcome the will of a thirty-
three-year-old man even if he was provided water, had no
apparent mental impairment, and generally answered
questions intelligently, nothing in this case (other than the
conceded Miranda violation) undermines the record evidence
of voluntariness. Without more, we must find that the
government has met its burden.

                               III.
    The judgment of the district court is reversed.

                                                      So ordered.